Citation Nr: 0730437	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-36 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for glaucoma, claimed as 
eye disorder, secondary to service-connected diabetes 
mellitus Type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran has a current diagnosis of glaucoma or any other eye 
disorder.


CONCLUSION OF LAW

An eye disorder is not related to service-connected diabetes 
mellitus Type II.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2006), 38 C.F.R. §§ 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In December 2003, the veteran was advised as to what evidence 
VA was responsible for obtaining and what evidence the 
veteran should submit, including all evidence not in the 
possession of the Federal government.  He was also informed 
as to the type of evidence which would support his claim.  
The letter, in essence, advised him to submit any evidence he 
might have in his possession or identify any evidence that 
might support his claim, although it did not specifically set 
forth that advice in those words.  The December 2003 letter 
advised the veteran of each notice element required by 38 
C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a).

The December 2003 letter did not provide the veteran with 
notice regarding the effective date and disability 
evaluations available, should service connection be 
established for any claimed disability.  As the veteran's 
claim for service connection is denied herein, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.

Complete notice was provided prior to the final adjudication 
of the claim in the September 2004 statement of the case.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The notice 
provided met both the law and the spirit of VCAA.  The timing 
of these notices did not affect the essential fairness of the 
adjudication or prejudice the veteran, since the veteran 
submitted private medical evidence.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records, 
VA clinical records, and all identified private records are 
obtained and associated with the claims file.  Although it 
appears the veteran was not informed about a December 2003 
scheduled VA examination, an eye examination conducted in 
March 2004 at the VA facility in Pensacola provides all 
information necessary to resolve this claim, and another VA 
examination is not required.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (VA must provide a medical examination 
when it is necessary to decide the claim).  VA afforded the 
veteran an opportunity to submit any additional evidence and 
to identify any relevant evidence.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for service connection.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.

Claim for Service Connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Service 
connection may also be granted for any disability which is 
proximately due to a service-connected disease or injury.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
service-connected injury or disease and the current 
disability.  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom., Epps v. West, 18 S. Ct. 
2348 (1998), Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
veteran has not been diagnosed with glaucoma or any other eye 
disease.  The March 2004 VA examination noted that there was 
no diabetic retinopathy and that the veteran had astigmatism.  
Intraocular pressure was 20 in the right eye and 18 in the 
left eye.  No glaucoma, or even glaucoma suspect, were noted.  
Notes from private providers reflect that private providers 
monitored the veteran's intraocular pressure but did not 
record intraocular pressure.  These notes also contain 
various references to glaucoma suspect but no actual 
diagnosis of glaucoma.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board notes that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Although the veteran contends that his medical providers told 
him he has glaucoma and that there is a relationship between 
his service-connected diabetes mellitus Type II and glaucoma, 
without medical evidence of a current diagnosis, service 
connection cannot be granted.  Where the medical evidence 
establishes that a veteran does not currently have a disorder 
for which service connection is sought, service connection 
for that disorder is not authorized under the statutes 
governing veterans' benefits.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The criteria of a medical nexus for service connection has 
not been met on appeal. Caluza, supra.  The evidence is not 
in equipoise, so the provisions of 38 U.S.C.A. 5107(b) 
regarding reasonable doubt are not applicable.  The claim is 
denied.


ORDER

The veteran's claim for service connection for glaucoma, 
secondary to service-connected diabetes mellitus Type II, is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


